Title: From Alexander Hamilton to the Governor and Directors of the Society for Establishing Useful Manufactures, 16 August 1792
From: Hamilton, Alexander
To: Governor and Directors of the Society for Establishing Useful Manufactures



Gentlemen
Philadelphia Aug 16. 1792

More from the interest I take in the institution than from any supposition of the usefulness of my presence, it would have given me great pleasure to have been able to meet you on Monday next at New Ark. But very particular circumstances will I fear render it impracticable.
As Major L’Enfant may not be well known to all the Directors, I cannot omit the opportunity of saying that from much experience and observation of him, I have a high opinion of the solidity of his talents, and believe him to be in every respect intitled to the confidence of the Direction.
The interesting problem is yet to be solved—How shall the water be conveyed to the works? On this point I beg leave to say that nothing ought to be risked. Efficacy and solidity ought to outweigh considerations of expence if within any reasonable bounds. I feel persuaded beforehand that those attributes will belong to whatever plan Major L’Enfant may propose; and I doubt not it will meet with the attention it shall merit.
Inclosed is an Agreement which was entered into with Mr. Pearce previous to his leaving this City. The terms of it had been long before settled between us pursuant to the request of the Society but nothing was reduced to form till the date of the in-closed Articles. It will be perceived that enough is left in the power of the Society.
Inclosed also is a paper received from Mr. Pearce which specifies among other things the rates at which different kinds of machinery can be made. He informed me at the same time that there is a person who would contract to make the necessary number at those rates. I feel well convinced that it is the interest of the Society to contract at those rates rather than undertake themselves to have them made.
Inclosed is also an account delivered me by George Parkinson. He is a person who has been engaged to assist Mr. Marshall in the Cotton Mill as well in the construction of the Machinery as in conducting as Master of a room some important part of the business. Mr. Parkinson, if I mistake not is a very sober discreet man and an intelligent ingenious mechanic and will be found among the most useful acquisitions the Society has made. Mr. Marshall however can now speak experimentally of him.
I recollect that the terms promised him were 60 £ Sterling per annum. But no agreement has ever been reduced to form. As to the time prior to the commencement of this salary I do not distinctly recollect what terms were promised to Mr Parkinson; but when Mr. Coxe who is now absent, returns to Town it will be in my power to ascertain it.
By an account stated with Mr Pearce up to the  the Society through me were in advance for him . I believe I made him a subsequent advance but I cannot ascertain this without consulting my papers at the Office.
I mention this as a guide in future advances. And I ought to add that circumspection will probably be necessary to guard against some propensity to extravagance. Mr. Pearce ought to furnish a complete inventory of all the property of the Society which he brought with him. It is somewhat considerable.
I have the honor to be   With great consideration   Gentlemen   Your Obed servant
Alex Hamilton
The Governor & Directors of the
Society for establishing useful Manufactures
